DETAILED CORRESPONDENCE
This Office action is in response to the application filed 12/10/2020, with claims 1-4, 6-15, and 17-22 pending with claims 5 and 16 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021, 1/27/2022 and 9/30/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al., CA 3026667 hereinafter “Yao”.

As per claim 1. Yao teaches a vehicle (FIG. 1), comprising: 
at least one LiDAR device (112) configured to detect electromagnetic radiation reflected from objects (para. 31-34) proximate to the vehicle (para. 64) and generate LiDAR information based on the detected electromagnetic radiation (para. 34-35); 
at least one camera (120) configured to generate camera information representing images of the objects proximate to the vehicle in a field of view of the at least one camera (para. 38); 
at least one computer-readable media (para. 15) storing computer-executable instructions (para. 43);
at least one processor (130) communicatively coupled to the at least one LiDAR device and the at least one camera (para. 41), the at least one processor configured to execute the computer executable instructions (para. 83), the execution carrying out operations including:
 receiving LiDAR information from the at least one LiDAR device (FIG. 4 item 420); 
receiving object information of an object (FIG. 4 item 410) proximate to the vehicle based on camera information from the at least one camera (para. 70), the object information comprising at least one pixel of the camera information representing the object (para. 55) and the object information (para. 38) comprising categorization information representing a classification of the object (see para. 59 along with 77); 
merging at least one portion of the received LiDAR information with at least one pixel associated with the received object information (see at least para. 56. Also the taught “captured simultaneously” in para. 56 is being construed as merging the LiDAR information with the at least one pixel associated with the received object information) to generate merged information representing the object (para. 39); 
determining a location of the object relative to the vehicle based on the merged information representing the object (para. 29-31); and 
a control circuit communicatively coupled to the at least one processor (para. 47), the control circuit configured to operate the vehicle based on the location of the object relative to the vehicle (para. 29). 

As per claim 3. Yao discloses the vehicle of claim 1 as rejected above and further teaches, wherein the at least one processor (130) is further configured to carry out operations including: determining an orientation of the object based on the merged information (para. 64-66). 

As per claim 14. Yao discloses the vehicle of claim 1 as rejected above, and further teaches wherein the at least one processor is further configured to carry out operations including: determining at least one geometric feature of the object based on the merged information (see at least para. 80). 

As per claim 15. Yao discloses the vehicle of claim 14, as rejected above, and further teaches wherein determining the at least one geometric feature of the object comprises determining one of at least one edge of the object, at least one surface of the object, or size of the object (see at least para. 80). 

As per claim 17. Yao disclose the vehicle of claim 1 as rejected above and further teaches, wherein the at least one camera acquires the camera information and the at least one LiDAR device acquires the LiDAR information concurrently (para. 4 along with the Abstract ). 

As per claim 18. Yao disclose the vehicle of claim 1 as rejected above, and further teaches wherein the at least one camera acquires the camera information after the at least one LiDAR device acquires the LiDAR information (para. 10). 

As per claim 19. Yao disclose the vehicle of claim 18 as rejected above, and further teaches wherein a timing difference between when the at least one camera acquires the camera information (para. 33) and the at least one LiDAR device acquires the LiDAR information is based on a velocity of the vehicle (para. 81). 

As per claim 20. Yao disclose the vehicle of claim 1 as rejected above, and further teaches wherein merging the at least one portion of the received LiDAR information with the at least one pixel associated with the received object information comprises merging a plurality of LiDAR points within a bounding box of the camera information (para. 62 and 77). 

As per claim 21.  Claim 21 is the method that is performed in the vehicle claim 1; therefore, claim 21 is rejected under the same rationale of claim 1. 

As per claim 22. Claim 22 is the non-transitory computer readable storage medium that store the executable language used in the vehicle claim 1; therefore, claim 22 is rejected under the same rationale of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Zhang et al., US 2010/0100268 hereinafter “Zhang”.

As per claim 2. Yao discloses the vehicle of claim 1; however, Yao does not teach filtering the merged information. Yet, Zhang teaches wherein the at least one processor (120) is further configured to carry out operations including: filtering the merged information based on the categorization information (see para. 40 along with FIG. 1).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the invention Yao because the combination will provide a “technological means for perceiving an object or road conditions include data from visual cameras…[and] LIDAR, … [to] use…with a digital map.” (see para 6, Zhang) 

As per claim 11. Yao disclose the vehicle of claim 1 as rejected above; however, Yao does not teach annotating a map based on the merged information. Yet, Zhang teaches wherein the at least one processor is further configured to carry out operations including: annotating a map based on the merged information (para. 98 teaches this limitation as such—“the data from each of the two schemes can be used to project information upon a programmed overhead map of an area in front of the vehicle, and this overhead map including data gained from analysis of the two schemes”). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the invention Yao because the combination will provide a “technological means for perceiving an object or road conditions include data from visual cameras…[and] LIDAR, … [to] use…with a digital map.” (see para 6, Zhang).

As per claim 13. Yao teaches the vehicle of claim 1 as rejected above; however, Yao does not teach updating. Yet, Zhang wherein the at least one processor is further configured to carry out operations including: updating an existing instance of the object on a map based on the merged information (para. 48-49).  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the invention Yao because the combination will provide a “technological means for perceiving an object or road conditions include data from visual cameras…[and] LIDAR, … [to] use…with a digital map.” (see para 6, Zhang).

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Wisniowski et al., US 2018/0307925 hereinafter “Wisniowski”.

As per claim 4. Yao discloses the vehicle of claim 1 as rejected above; however, Yao does not teach a traffic light or a traffic sign. Yet, Wisniowski teaches wherein the at least one processor is further configured to carry out operations including determining if the categorization information of the object is associated with a traffic instruction, wherein the traffic instruction is a traffic light or a traffic sign (para. 72, 76). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wisniowski with the invention Yao because the combination will provide analysis of traffic signal lights in order to control an autonomous vehicle (para. 7, Wisniowski).

As per claim 6. Yao discloses the vehicle of claim 4 as rejected above; however, Yao does not teach a traffic signal of the traffic instruction. Yet, Wisniowski teaches wherein the at least one processor is further configured to carry out operations including determining a traffic signal of the traffic instruction based on the merged information (para. 40-41 and 44). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wisniowski with the invention Yao because the combination will provide analysis of traffic signal lights in order to control an autonomous vehicle (para. 7, Wisniowski).

As per claim 7. Yao discloses the vehicle of claim 6 as rejected above; however, Yao does not teach a traffic signal of the traffic instruction. Yet, Wisniowski teaches wherein the control circuit is further configured to operate the vehicle based on the traffic signal of the traffic instruction (para. 7 and 69).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wisniowski with the invention Yao because the combination will provide analysis of traffic signal lights in order to control an autonomous vehicle (para. 7, Wisniowski).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of  Alghanem et al., US 2022/0128701 hereinafter “Alghanem”.

As per claim 8. Yao discloses the vehicle of claim 1 as rejected above; however, Yao does not teach assigning an instance identifier to the object. Yet, Alghanem teaches wherein the at least one processor is further configured to carry out operations including: assigning an instance identifier to the object based on the merged information (para. 114 and 138). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Alghanem  with the invention Yao because the combination will provide means to label data stored in a database.

As per claim 9. Alghanem discloses the vehicle of claim 8, and further teaches wherein the at least one processor is further configured to carry out operations including:
determining if the object represents two distinct objects based on the merged information (para. 100); and 
in accordance with determining if the object represents two distinct objects (para. 100), assigning a unique instance identifier to each of the two distinct objects (para. 114 and 138). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Alghanem  with the invention Yao because the combination will provide means to label data stored in a database.

As per claim 10. Yao discloses the vehicle of claim; however, Yao does not teach determining an accuracy of the object. Yet, Alghanem teaches wherein the at least one processor (para. 52) is further configured to carry out operations including: determining an accuracy of the object based on the merged information (para. 114-115).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Alghanem  with the invention Yao because the combination will provide means to label data stored in a database.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Zhang and in further view of  Alghanem et al., US 2022/0128701 hereinafter “Alghanem”.

As per claim 12. Yao in view of Zhang teaches the vehicle of claim 11 as rejected above, and further teaches wherein annotating a map comprises transmitting the location of the object, the classification information of the object, an instance identifier of the object, and a date of observing the object to a database hosting the map (para. 110, 114 and FIG. 10). Zhang teaches map and a database; however, both Yao and Zhang does not teach an instance identifier. Yet Alghanem teaches an instance identifier (para. 114). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Alghanem  with the invention Yao in view of Zhang because the combination will provide a means to label data stored in a database.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shahian Jahromi, Babak, Theja Tulabandhula, and Sabri Cetin. “Real-time hybrid multi-sensor fusion framework for perception in autonomous vehicles.” Sensors 19.20 (2019): 4357. This reference teaches a sensor fusion framework that uses an algorithm that improve road detection accuracy compared to benchmark models while maintaining real-time efficiency that can be used in an autonomous vehicle embedded computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661